Citation Nr: 1034927	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-19 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

What evaluation is warranted for residuals of a stress fracture 
of the left foot from September 12, 2006?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from March 2001 to September 2006.

This appeal arises from an October 2006  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah.  Jurisdiction over the case was subsequently 
transferred to the St. Louis, Missouri RO.  

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is appealing the initial noncompensable evaluation 
assigned for residuals of a left foot stress fracture.  He claims 
that he experiences constant left foot pain any time he stands 
for over five minutes and that this affects his employment.

In conjunction with his claim, a VA examination was scheduled in 
April 2009, but the Veteran failed to report for the examination.  
The record reflects that the examination notice was sent to an 
expired address and the Veteran failed to receive notice of the 
examination.  In March 2010, the RO requested another VA 
examination and the notice was sent to the Veteran's current 
mailing address.  This time, however, the record reflects that 
the Veteran did not report for the scheduled examination because 
he was incarcerated.  

In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the United 
States Court of Appeals for Veterans Claims (Court) observed that 
VA adjudicators must tailor such assistance to the peculiar 
circumstances of confinement, and that "such individuals are 
entitled to the same care and consideration given to their fellow 
Veterans."  The Court further observed in Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995), that when a veteran is incarcerated the 
potential for conducting an examination at the confinement 
facility must be explored.

The Board finds no evidence in the claims file of any subsequent 
efforts to arrange an examination at the confinement facility, or 
any attempt to have the Veteran transported with prison guards to 
the nearest VA medical facility.  Therefore, the instant case 
should be remanded so that the RO can take reasonable steps to 
attempt to schedule the Veteran for the examination in connection 
with his claim for an initial compensable evaluation for 
residuals of a stress fracture of the left foot.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO must take all reasonable measures 
to schedule the Veteran for VA orthopedic 
examination to determine the current severity 
of his service-connected residuals of a left 
foot stress fracture.  The RO should confer 
with prison authorities to determine whether 
an examination at the prison is feasible.  
See M21-1MR, Part III.iv.3.A.11.d.  The 
claims file, treatment records and this 
remand must be made available to and reviewed 
by the examiner.  The examiner should perform 
any tests or studies deemed necessary for 
accurate assessments.  
 
The report should set forth all current 
complaints and findings relating to the 
nature and extent of Veteran's left foot 
stress fracture residuals.  The examiner must 
provide a rationale for all conclusions 
reached.  The report should include specific 
findings as to any worsening of the Veteran's 
left foot disorder.

2.  After reviewing the examination report 
for complete compliance with this remand, the 
RO should readjudicate the issue on appeal.  
If the claim is denied, a supplemental 
statement of the case must be issued, and the 
appellant be offered an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



